UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7669


RODAGUS MARILENTO THOMAS,

                  Petitioner – Appellant,

             v.

DARLENE DREW, Warden FCI Bennettsville,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:08-cv-03111-DCN)


Submitted:    February 4, 2010              Decided:   February 17, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodagus Marilento Thomas, Appellant Pro Se.             Barbara Murcier
Bowens, Assistant United States Attorney,              Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rodagus Marilento Thomas appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2241 (2006) habeas petition,

construed in part as a complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).        We have reviewed the record and find no reversible

error.    For the reasons that follow, we affirm.

               Thomas,    a    federal    prisoner,       was   charged      with    ten

counts    of    misuse    of    the   telephone     while    incarcerated       at   FCI

Edgefield.       Following a review of the evidence, the Discipline

Hearing Officer (“DHO”) found Thomas guilty on all ten counts,

and imposed a number of sanctions, specifically:                       (1) a loss of

phone privileges until June 23, 2065; (2) a loss of twenty-seven

days of good time credit; (3) a loss of commissary privileges

until December 18, 2038; and (4) a loss of visitation privileges

until    April    16,     2046.       After     exhausting      his   administrative

remedies,       Thomas    challenged      his     punishment     in    the     district

court, arguing in relevant part that his due process rights had

been violated by his prison disciplinary hearing and that the

sanctions       imposed       were    excessive     and     violated     his     Eighth

Amendment right to be free from cruel and unusual punishment.

In response, Drew filed a motion for summary judgment.



                                           2
           The magistrate judge recommended that the motion for

summary   judgment      be     granted        in     part,   and   that     Thomas’s

convictions and the sanctions imposed regarding his loss of good

time credit and telephone and commissary privileges be upheld.

However, the magistrate judge found that Thomas was entitled to

relief on the portion of his Bivens claim relating to his loss

of visitation privileges, finding that the loss constituted a

permanent ban on his visitation privileges and thus violated

Thomas’s Eighth Amendment rights.                   The district court affirmed

the magistrate judge’s report and recommendation; granted the

motion    for     summary      judgment        in     part   regarding     Thomas’s

conviction      and   his    loss   of    good        time   credits,     commissary

privileges, and phone privileges; found that Thomas had suffered

a violation of his Eighth Amendment rights regarding his loss of

visitation privileges; and ordered the Bureau of Prisons (“BOP”)

to   re-sentence      Thomas     only     on        his   visitation    privileges.

Shortly thereafter, Drew filed a status report with the court,

indicating that Thomas had been re-sentenced and his visitation

privileges were suspended for 99 months, with those privileges

to be restored on January 15, 2015.                       Thomas filed a timely

notice of appeal.

             On appeal, Thomas first asserts that the “de facto”

permanent ban on his telephone privileges is a violation of his

Eighth Amendment rights.            Second, Thomas challenges the BOP’s

                                          3
revised sanction of 99 months of loss of visitation privileges,

asserting       that     it     still           amounts         to      a       permanent      ban,        and

therefore despite the court’s order, Thomas received no relief.

Third,    Thomas        claims           that     his       sanctions             were     retaliatory,

because the other two inmates involved have already had their

privileges       reinstated,              despite          having           a     record       of     prior

institutional      infractions                 while       Thomas           has    no     such      record.

Finally, Thomas asserts that the sanctions imposed regarding his

visitation privileges violate the Eighth Amendment rights of his

two sons, who are no longer able to visit Thomas while he is in

prison.

            As to his third and fourth claims, neither was raised

in Thomas’s administrative appeals, or in his complaint filed in

the   district     court.            This        court       generally            does     not      address

claims raised for the first time on appeal.                                       See Muth v. United

States,     1    F.3d     246,           250     (4th       Cir.        1993).             Furthermore,

“[e]xceptions to this general rule are made only in very limited

circumstances,         such     as       where     refusal           to      consider         the    newly-

raised    issue        would        be    plain           error      or      would        result      in     a

fundamental miscarriage of justice.”                              Id.       Here, Thomas concedes

in a reply to Drew’s informal brief that his claims are not

properly before this Court, and instead asserts again that the

ban   violates     his        own    Eighth        Amendment            rights,          as    previously

argued.         Because        Thomas           has       not     argued           that       exceptional

                                                      4
circumstances exist to justify departure from the general rule,

and we perceive no such circumstances, we decline to address

these two claims.

             Thomas’s claim that his revised sentence of 99 months

without     visitation       privileges          still    violates          his     Eighth

Amendment    rights     also      is   not   properly     before      this       court   on

appeal.     We have jurisdiction only over “all final decisions of

the   district     courts    of    the    United    States,”     28     U.S.C.      § 1291

(2006),     and    certain     interlocutory        orders   from          the    district

courts.     See 28 U.S.C. § 1292 (2006).                 However, we do not have

jurisdiction to hear appeals directly from a BOP disciplinary

hearing or re-sentencing.              Therefore, Thomas is entitled to no

relief on this claim.

             Finally, Thomas challenges the “de facto” ban on his

telephone    privileges      as    a     violation   of    his    Eighth         Amendment

rights. *         “To   demonstrate        that    conditions         of    confinement

constitute cruel and unusual punishment, [an inmate] must (1)

establish     that      prison         officials     acted       with        ‘deliberate

indifference’ and (2) prove extreme deprivations of basic human

needs or ‘serious or significant’ pain or injury.”                                Smith v.


      *
       Because Thomas failed to challenge the district court’s
decision to uphold his loss of good time credits and his
commissary privileges, he has waived review of these claims
pursuant to 4th Cir. R. 34(b).



                                             5
Ozmint, 578 F.3d 246, 255 (4th Cir. 2009) (quoting Williams v.

Benjamin, 77 F.3d 756, 761 (4th Cir. 1996)).                       Thomas has done

neither; he has not alleged that he is experiencing an extreme

deprivation    or   that     he   has   suffered       a    significant        injury.

Therefore,    Thomas   has    failed    to       demonstrate    that     his    Eighth

Amendment rights have been violated.

          Accordingly,       although       we    grant    leave    to   proceed    in

forma pauperis, we deny as moot Thomas’s motion to expedite and

affirm the order of the district court.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                        6